Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold Lee appeals the district court’s order denying his motion for a preliminary injunction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Lee’s informal brief does not challenge the basis for the district court’s disposition, Lee has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and *155legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.